Citation Nr: 0311254	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  91-55 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1973.  

Historically, it is noted that service connection for a 
nervous condition was denied in a July 1978 rating action.  
The veteran was notified of the denial in RO correspondence 
dated in August 1978, but he did not file a timely notice of 
disagreement.  Following appellate review in December 1981, 
the Board of Veterans' Appeals (Board) determined that the 
veteran did not timely appeal the July 1978 rating action 
denying service connection for an acquired psychiatric 
disorder.  

In a November 1988 rating action, the RO again denied service 
connection for a nervous condition.  The veteran perfected a 
timely appeal.  Following appellate review in January 1992, 
the Board determined that the veteran's claim was more 
properly characterized as an application to reopen his claim 
and remanded the issue for further development by the RO.  
The case was again remanded in December 1997, at which time 
the RO was directed to address the issue of whether new and 
material evidence had been presented to reopen the claim of 
service connection for a psychiatric disorder.  Following 
appellate review in October 2000, the Board determined that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection.  At that time, the 
case was remanded to the RO for additional development and 
for adjudication of his claim on the merits.  The case was 
returned to the Board in November 2002.  

It is noted that the veteran provided testimony at a hearing 
before three Members of the Board in Washington, D.C. in 
November 1991.  A transcript of the hearing is of record.  As 
noted by the Board previously, the veteran was asked whether 
he wished to have another hearing in view of the fact that 
the Board Members who conducted the hearing were no longer 
employed by the Board, but he failed to respond to the 
request.  Thus, it has been assumed that he desires no 
further hearing.  

In March 2003, the Board again remanded the claim to the RO 
so that the veteran could be specifically advised of the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA).  The veteran has been so advised and 
thus, the claim is now ready to be reviewed on the merits.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A continuing acquired psychiatric disability has not been 
shown by credible, competent evidence to have been present in 
service or subsequent thereto.  

3.  A chronic acquired psychiatric disability was initially 
manifested several years after discharge from service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred in 
or aggravated by the veteran's service, nor may a psychosis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, et. seq.(West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, and 3.326, 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that VA examinations have been 
scheduled and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the April 2003 correspondence.  In 
this regard, the Board notes that the April 2003 RO 
correspondence made specific reference to evidence that would 
be obtained by the Board and records that the veteran was 
asked to submit in support of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, the Board finds that the claims 
are ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, letters to 
the veteran have informed him as to evidence he should 
submit, and informed him of what the VA would obtain.  As 
there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Moreover, in this case, the Board finds that attempts for VA 
examinations have been made and have failed due to the 
veteran's failure to report to such.  It is noted that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran's lack of cooperation with the VA in his failure to 
report for evaluation has effectively stymied the process by 
which his claim was evaluated.  In other words, because the 
veteran refused to report for examination, he has effectively 
derailed the RO's efforts to evaluate his claim for service 
connection.  See Brock v. Brown, 10 Vet. App. 155 (1997); 
Wamhoff v. Brown, 8 Vet. App. 459 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Furthermore, there is no indication 
that there are outstanding records that could be obtained 
which would be pertinent to this claim.  The veteran has been 
provided ample notice of the evidence needed to warrant 
allowance of this claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records is negative for 
findings, treatment, or diagnosis of a chronic psychiatric 
disorder.  In February 1972, the veteran was seen for 
complaints of "mental fatigue."  It was noted that the 
veteran was very depressed during the interview.  The 
impression was acute depressive reaction.  The veteran was 
hospitalized in February 1972 for psychiatric evaluation.  No 
psychosis or psychoneurosis was noted.  His emotional 
stability was observed to be borderline.  The diagnosis in 
March 1972 was schizoid personality.  It was recommended that 
he be removed from police duty.  In a November 1972 treatment 
record, it was noted that the veteran complained of being 
mildly depressed with trouble sleeping.  The impression was 
mild depressive neurosis and emotional lability.  The 
discharge examination was negative for any complaints, 
clinical findings, or treatment of a psychiatric disorder.  
At discharge he reported frequent trouble sleeping, but no 
other symptoms.  This was attributed to his shift work during 
the military.

A February 1978 VA outpatient treatment record notes that the 
veteran was diagnosed with adult situational disturbance and 
mild depression.  Indications are that there was no 
psychiatric treatment between 1972 and 1978.  In his claim 
for benefits in February 1978, he reported no treatment in 
the intervening years.

In a VA record of hospitalization dated in May 1978, the 
veteran was diagnosed with adjustment reaction, adult life.  

VA medical records dated from April to July 1978 show that 
the veteran was admitted to the hospital for treatment of a 
drug related problem.  On psychiatric evaluation in June 
1978, the veteran was described as dependent and immature, 
with passive-aggressive features and probably a schizoid-
inadequate personality style.  He was not considered to be 
psychotic.  The discharge diagnoses included life adjustment 
reaction.  

On VA psychiatric examination in July 1988, it was noted that 
the veteran did not report psychotic symptoms and appeared to 
suffer from a personality disorder.  The diagnoses included 
no psychosis and personality disorder with passive/aggressive 
and dependent personality traits.  

Private  hospital records dated from August to October 1988 
reflecting treatment for psychiatric symptoms.  A history of 
emotional illness, probably major depression, was noted.  

The veteran was afforded a hearing before Members of the 
Board in Washington, D.C. in November 1991.  The veteran 
testified that he had a current diagnosis of psychosis and 
that he had outstanding medical treatment records pertinent 
to his claim.  He also testified that after his VA 
psychiatric admission in 1978 he continued to be treated for 
more than 5 years, and later received private psychiatric 
treatment in 1987.  

A Social Security Administration Disability report dated in 
August 1991 was received.  It revealed that the veteran was 
receiving disability payments for diagnosed schizoaffective 
disorder (paranoid schizophrenia).  

The veteran submitted a statement in June 1992 in which he 
claimed that he had received treatment for a psychiatric 
condition from January 1992 to June 1992

Private treatment records dated from October 1987 to October 
1993 were received.  The records show treatment and diagnosis 
of schizoaffective disorder since October 1987.  

In October 1992 W. C. J., M.D., opined that he had been 
treating the veteran for the past several months and that the 
veteran's schizophrenia was a "direct result" of his 
military service.  He recorded a history, apparently provided 
by the veteran, of stressful guard duty.  He attributed the 
psychosis to the stress.

The veteran claims that he developed a psychiatric condition 
during service and that he was still receiving treatment for 
such a disorder.  In this case, service medical records note 
treatment for acute depressive reaction.  No psychosis or 
psychoneurosis was diagnosed on evaluation.  On separation 
examination, his psychiatric system was noted to be 
clinically normal.  Post-service medical records are negative 
for clinical findings or complaints of a any psychiatric 
complaints until 1978, several years after his discharge from 
active duty.  The first clinical finding of schizoaffective 
disorder is dated in 1987.  Dr. Johnson noted treatment for 
schizophrenia since 1992.  Schizophrenia is a psychotic 
disorder (See 38 C.F.R. § 4.130 (2002)).  Since schizophrenia 
was not shown within the one-year post-service presumptive 
period, a psychotic disorder may not be presumed to have been 
manifested in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the evidence does not support a finding of an 
acquired psychiatric disability in service, nor does the 
evidence show that his present disability was the result of 
disease or injury incurred in service.  Because the evidence 
fails to show an acquired psychiatric disability in service, 
or a psychosis within the one-year presumptive period, his 
subsequent manifestation of such cannot be said to be service 
connected.  Thus, the gap of several years between separation 
from service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  That is, this 
disorder has not been shown to have been chronically present 
since service separation.  

We have reviewed the opinion of Dr. J, however it is 
concluded that this opinion is not consistent with the 
evidence of record.  The opinion appears to be based on 
history provided the veteran, which is not fully confirmed by 
the record.  Significantly, while there was no doubt some 
stress during service, there is no evidence of chronic 
acquired psychiatric pathology in service.  It is not shown 
that the opinion was based on any review of the record and it 
was offered at the time the veteran was seeking VA benefits.  
Significantly, the VA has attempted to have the veteran 
examined to obtain an independent opinion.  The veteran 
failed to report for the examination.  Thus, given the 
evidence on file, the Board is not persuaded by the opinion 
of Dr. J.

The service records reveal that the veteran was seen for 
acute symptoms during service, and at one point it was 
recommended that he be removed from police duty.  This was 
apparently done and the symptoms seem to resolve after 1972.  
For the foregoing reasons, it appears that the history above 
as recorded by Dr. J., is not accurate and attempts to get an 
independent opinion have been frustrated by the veteran's 
failure to report for an examination.

While the Board has considered the veteran's contentions, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no showing in 
the competent medical evidence of treatment for a psychiatric 
disability in service or within one year of separation from 
service.  As such, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for an acquired psychiatric disorder.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

